Citation Nr: 0023490	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a January 1992 rating decision was clearly and 
unmistakably erroneous, in failing to assign a separate 
disability evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
June 1991.

This appeal arises from a February 1997 rating decision of 
the Roanoke, Virginia, Regional Office (RO) which determined 
that there was no indication of clear and unmistakable error 
in a January 1992 rating decision, in which service 
connection was granted for cervical spondylosis with 
associated vascular headaches, and a single disability 
evaluation was assigned to cover the overall condition.  The 
notice of disagreement was received in March 1997.  The 
statement of the case was issued in April 1997.  The 
appellant's substantive appeal was received in May 1997.


FINDING OF FACT

At the time of the January 1992 rating decision, the evidence 
of record clearly established that the veteran's in-service 
diagnosis of migraine headaches predated her diagnosis of 
cervical spondylosis, and that the symptoms of the veteran's 
migraine headaches were separate and distinct from those 
related to her cervical spondylosis.


CONCLUSION OF LAW

The January 1992 rating decision which failed to grant a 
separate disability evaluation for migraine headaches was 
clearly and unmistakably erroneous. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
4.14, Diagnostic Codes 5293, 8100 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran received 
treatment for headaches and neck pain, which was diagnosed as 
cervical spondylosis, C6-C7, with discogenic pain.  Of note, 
at the time of her enlistment examination, the veteran gave a 
history of experiencing severe headaches.  She stated that 
the headaches had been caused by her birth control 
medication, and that the headaches had stopped after she 
discontinued her use of the medication.  In April 1984, the 
veteran was seen for complaints of severe migraine type 
headaches.  She said she had experienced numerous episodes of 
vomiting.  The diagnosis was classic migraine.  

The veteran was evaluated for similar complaints in September 
1984.  At that time, she reported that she had never taken 
medication for her headaches.  She described the headaches as 
being behind her eyes and pounding.  She stated the headaches 
were associated with visual changes, nausea, and vomiting.  
The diagnosis was migraine headaches.  

In October 1985, the veteran was evaluated by the neurology 
clinic.  The report of that examination, for the most part, 
is illegible.  The assessment was compound vascular 
headaches.  As part of an annual physical examination in 
December 1985, the veteran was discovered to have thoracic 
scoliosis.  The opinion at that time was that the condition 
was probably idiopathic.  There were no findings relative to 
the veteran's headaches.  Between April 1986 and September 
1987, the veteran was seen for complaints of headaches.  She 
was diagnosed as having vascular and migraine headaches 
during that time.  

The veteran was seen in March 1988 for complaints of neck 
pain and stiffness.  She said her problem was worse in the 
morning and progressively got better during the day.  Her 
history of having been diagnosed as having scoliosis of the 
thoracic spine was referenced.  After a physical examination, 
the assessment was possible rheumatism.  The veteran was seen 
with complaints of neck pain and headaches on numerous 
occasions thereafter.  She was diagnosed as having cervical 
spondylosis during that period.

A limited duty Medical Board was convened in December 1989.  
The Medical Board determined that the veteran was not 
qualified for full duty, due to cervical spondylosis, C6-C7, 
with discogenic pain and right thoracic scoliosis.  Her 
history of treatment for neck pain and diagnosis of the 
aforementioned disorders was discussed in detail.  The 
Medical Board also indicated that the veteran's past medical 
history was significant for what was felt to be migraine 
headaches, treated with Cafergot.  There were no findings 
which associated her headaches with her neck/cervical spine 
disorder.

A treatment note dated in January 1991 indicated that the 
veteran had a history of degenerative disc disease, with 
secondary neck pain and headaches.  The headaches were noted 
to have been controlled with Feldene in the past but, since 
the onset of the cold weather, the veteran's neck pain and 
stiffness had increased in severity.  Similarly, a February 
1991 treatment note indicated that the veteran had had an 
excellent response to the prophylactic use of Elavil for her 
mixed tension headaches.

On a Report of Medical Examination pending service discharge, 
the veteran's neurological system was noted to have remained 
unchanged since a 1990 examination, which had shown a normal 
neurological system.  With regard to her giving a history of 
frequent and severe headaches, the examiner indicated that 
the veteran had a history of migraine headaches, and that 
Cafergot had been an effective treatment.  

In August 1991, the veteran filed a claim for service 
connection for multiple conditions including cervical 
spondylosis, thoracis scoliosis, and vascular headaches.

The veteran was afforded a VA general medical examination in 
December 1991.  She complained of chronic neck pain and 
headaches.  She reported that her neck pain was periodic, and 
would occur four to five days a month.  She also indicated 
she had periodic headaches which were "always associated 
with the neck pain".  However, she also stated that the neck 
pain was invariably associated with headaches.  She gave a 
history of being diagnosed as having vascular headaches.  The 
veteran reported that the headaches would never come on 
unless there was neck pain accompanying them.  She said the 
headaches were accompanied by an aura, and vomiting.  The 
diagnoses, in pertinent part, were history of cervical 
spondylosis, vascular headaches, and thoracic scoliosis.

By a rating action dated in January 1992, service connection 
was granted for cervical spondylosis with associated vascular 
headaches.  The veteran's history of treatment for neck pain 
and headaches was referenced.  While her problem with 
recurrent headaches was noted to have started in 1985, the RO 
observed that subsequent in-service medical records showed 
that the veteran's headaches were related to her cervical 
spine condition.  A relationship between her headaches and 
complaints of neck pain was also noted to have been made on 
VA examination.  The veteran's cervical spine disability was 
found to be analogous to intervertebral disc syndrome, and 
was assigned a 10 percent disability evaluation under 
Diagnostic Code 5299-5293.  The veteran was apprised of this 
decision in January 1992.  She did not appeal the 
determination.

In a statement received in January 1995, the veteran filed a 
claim for a separate evaluation of her migraine headaches.  
She argued that she had initially claimed her headaches as a 
separate disability.  She noted that her problems with 
recurrent headaches pre-dated her diagnosis of cervical 
spondylosis.  She maintained that her service medical records 
clearly showed that her migraine headaches were a separate 
and distinct disability.  The veteran discussed her in-
service history of treatment for migraine headaches, and 
attached copies of her service medical records to support her 
contentions.  She also submitted post-service medical records 
dated from May 1993 to December 1994, that showed her 
treatment for migraine headache syndrome.  

The veteran was afforded a VA neurological examination in 
March 1995.  She stated that, while she might have injured 
her neck in 1982, she had not started having problems with 
neck stiffness and pain until 1987.  She said she had been 
experiencing migraine headaches since 1985.  She described 
the symptoms of her cervical pain and headaches, and 
treatment of the same, in great detail.  Following a physical 
examination, the diagnosis was history of cervical 
spondylosis with headaches.  The examiner stated the 
headaches associated with her neck pain were located in the 
posterior left portion of the head.  The veteran was also 
diagnosed as having severe migraine headaches.  With regard 
to the question of whether the headaches were a part of the 
spondylosis or a separate condition, the examiner opined that 
the veteran's "headaches are migraine in type and were 
separate from the neck problem."

Service connection for migraine headaches was granted in 
September 1995.  A 50 percent disability evaluation was 
assigned from January 1995.  The RO indicated that the 
veteran's headaches were initially evaluated as a part of his 
cervical spine disability because the evidence of record at 
that time demonstrated that the headaches were related solely 
to the cervical spine condition.  The RO stated the symptoms 
of the headaches and the neck condition were not of such 
severity, at the time of the initial rating, to warrant 
separate evaluations.  The evidence received with the claim 
for an increased/separate evaluation, however, was found to 
support separate evaluations.

In March 1996, the veteran, through her representative, asked 
that a correction be made to the January 1992 rating 
decision, under the provisions of 38 C.F.R. § 3.105(a).  She 
asserted there had been clear and unmistakable error in 
failing to grant a separate disability evaluation for 
migraine headaches.  She stated there were at least eight 
instances where she had been treated for migraine headaches 
before there was any mention of a cervical spine disorder.  
In fact, she argued that her cervical spine problem was not 
identified until nearly three years after she was initially 
diagnosed as having migraine headaches.  

By a rating action dated in February 1997, the RO determined 
that no revision was warranted in the January 1992 decision 
to rate headaches with the veteran's cervical spine disorder.  
The RO stated the decision to rate the veteran's headaches as 
a part of her cervical spine disorder was an exercise of 
judgment and therefore could not be characterized as 
"undebatably" erroneous.  As such, the RO found the January 
1992 decision was not clearly and unmistakably erroneous.

The veteran was afforded a personal hearing before the RO in 
September 1997.  She stated her first diagnosis for migraine 
headaches occurred in 1984.  She said her subsequent 
treatment for headaches always resulted in a diagnosis of 
migraine headaches.  She indicated that a majority of her 
post-service medical problems related to her headaches, and 
that she had been routinely diagnosed as having migraines.  
She stated her headache pattern had remained consistent since 
her service discharge.  The veteran maintained she did not 
start having problems with her cervical spine until 1987.  
She averred there was no correlation between her migraine 
headaches and her cervical spondylosis.  She contended that 
clear and unmistakable error had been committed by the RO 
when it failed to grant service connection for migraine 
headaches as a separate disability.  In this regard, she 
stated a 50 percent disability evaluation for migraine 
headaches was warranted from the date of her service 
discharge.  

The veteran submitted statements from L.M., M.H., and M.B., 
in further support of her appeal.  Those individuals 
indicated that they had known the veteran between 1987 and 
1990, and that they witnessed how her migraine headaches 
impacted her ability to work.  They also commented on what 
appeared to be the extreme severity of the condition.  M.H. 
stated he could not recall the veteran ever telling him that 
her headaches were accompanied by neck pain.  In this regard, 
he said the veteran's headaches seemed to occur at any time, 
while the neck pain was brought about by exercise.  The 
veteran also submitted excerpts from medical treatise, which 
defined "cervical" and explained the components of cervical 
spondylosis and migraine headaches.  

In August 1999, the RO again determined that no revision was 
warranted in the January 1992 decision to rate headaches with 
the veteran's cervical spine condition.  The RO stated that 
the decision to evaluate the veteran's headaches as a 
component of her cervical spine disorder was a matter of 
judgment.  Clear and unmistakable error in the January 1992 
rating decision was not found.  A supplemental statement of 
the case was mailed in August 1999.

II.  Analysis

An RO rating decision that has become final generally may not 
be reversed or amended in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A.  The decision 
of a duly constituted rating agency or other agency of 
original jurisdiction on which an action was predicated will 
be final and binding on all field offices of Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at that time, and will not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R.  § 3.105.  
This rule is codified at 38 C.F.R. § 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

The U.S. Court of Appeals for Veterans Claims has propounded 
a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).

With respect to the final rating action of January 1992, the 
Board notes that the evidence of record at the time of the 
decision clearly showed that the veteran suffered from 
migraine headaches in service, and that those headaches had 
existed many years prior to her treatment and diagnosis of 
having cervical spondylosis.  There was also evidence that 
the symptomatology of the veteran's migraine headaches 
differed from that of her cervical spine disorder.  
Specifically, the headaches were observed to cause visual 
changes, nausea, and vomiting.  Her cervical spine disorder 
resulted in complaints of neck pain and stiffness.  Similar 
findings with regard to the symptomatology related to these 
disorders were made at the 1991 VA examination.

In other words, the Board is satisfied that, at the time of 
January 1992 decision, the record showed that the veteran's 
migraine headaches had preexisted her cervical spine 
disorder, and that the symptoms of her headaches were 
distinct from those associated with her cervical spondylosis.  
We hasten to add that this finding is made without 
consideration of the lay statements and medical treatise 
evidence submitted in 1997.  Because those materials were not 
of record at the time of the 1992 rating decision, they may 
not be factored into the present analysis.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet.App. 259 (1995).

Recognizing that the Esteban precedent was issued several 
years after the 1992 rating decision being challenged in the 
present case, the Board notes that 38 C.F.R. § 4.14 was in 
force at that time, permitting the assignment of separate 
ratings for distinguishable manifestations of a disability.  
It thus appears indisputable that the RO erred in failing to 
assign a separate disability evaluation for the veteran's 
headaches under Diagnostic Code (DC) 8100, for the migraine 
headaches.  We acknowledge that the veteran reported, at her 
1991 VA examination, that her headaches and neck pain 
occurred contemporaneously.  Nevertheless, the 
symptoms/manifestations of her headaches in no way overlapped 
with the symptoms related to her cervical spondylosis, which 
was rated under DC 5293, for intervertebral disc syndrome.  
Migraine headaches are evaluated based upon the frequency of 
the headaches, and whether the headaches are prostrating.  
See DC 8100.  Conversely, evaluating intervertebral disc 
syndrome is dependent upon assessing the frequency with which 
a veteran experiences attacks of intervertebral disc 
syndrome.  The symptom of headaches is not discussed in 
DC 5293.

The regulations clearly required assigning separate 
disability evaluations for the veteran's cervical spondylosis 
and her headaches.  There is nothing discretionary about that 
language, nor is there any indication that the migraine 
headaches are to be considered part of an overall rating 
assigned to the cervical spine disability.  Under the 
circumstances of this case, and in light of the above 
discussion, the Board finds that the record, as it was 
constituted at the time of the January 1992 rating decision, 
leads indisputably to the conclusion that the RO committed 
clear and unmistakable error in failing to assign a separate 
disability evaluation for migraine headaches.

The Board does not intend, evaluating this case through the 
clear lens of hindsight, to be overly critical of the RO's 
action in 1992.  However, we do conclude that the criteria 
for a finding of CUE are met in this case.  Accordingly, it 
will be necessary for the RO to revise the veteran's 
disability rating as if the January 1992 rating decision had 
been rendered consistent with the discussion in the present 
decision.


ORDER

The January 1992 rating decision, in failing to assign a 
separate disability rating for migraine headaches, was 
clearly and unmistakably erroneous; to this extent, the 
appeal is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

